DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. Claim(s) [1, 3, 8-10 and 15] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Rebecq(US. 2019/0197715).

Reclaim 1, Rebecq discloses :  An event filter device for an event camera (see ¶0034, plurality of events generated by means of an event camera,  [by the virtue of generating the event via discriminating a change in brightness]), comprising: a processor and memory (see ¶0034, the computer program is executed on a computer)  configured to: receive events representative of changes in brightness detected by a pixel in a pixel array of the event camera (see ¶006, wherein the event camera comprises a plurality of independent pixels that are configured to only output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur), wherein each pixel of the pixel array is configured to independently detect a change in brightness and output an indication of the change in brightness as one of a positive event indicating an increase in brightness detected by the pixel (see ¶0013, Particularly, each pixel of the event camera outputs an event merely when the respective signal due to the light impinging on the respective pixel increases by an amount being larger than a first threshold (Θ.sub.ON)), or a negative event indicating a decrease in brightness detected by the pixel (see ¶0013, decreases by an amount being larger than a second threshold (Θ.sub.OFF) since the last event from the respective pixel); count a number of event sign transitions that occur within a defined time window (see ¶¶006 and 0013-0014, , particularly, the output of such an event camera is not an intensity image but a stream of asynchronous events at microsecond resolution), wherein an event sign transition is a transition from receiving positive events to receiving negative events, or a transition from receiving negative events to receiving positive events (see ¶0013, wherein each event carries the above-stated information, i.e. the address of the pixel, the time of at which the event occurred, the polarity value indicating whether the respective temporal contrast event is an ON event (e.g. polarity value of +const (e.g. +1)) at which said signal increased by an amount larger than said first threshold (Θ.sub.ON), or an OFF event (e.g. polarity value of −const (e.g. −1)) at which said signal decreased by an amount larger than said second threshold (Θ.sub.OFF)); determine that the number of event transitions that occurred within the defined time window correspond to an event transition frequency (see ¶¶0016 and 0013, wherein each event carries the above-stated information, i.e. the address of the pixel, the time of at which the event occurred, the polarity value indicating whether the respective temporal contrast event is an ON event (e.g. polarity value of +const (e.g. +1)) at which said signal increased by an amount larger than said first threshold (Θ.sub.ON), or an OFF event (e.g. polarity value of −const (e.g. −1)) at which said signal decreased by an amount larger than said second threshold (Θ.sub.OFF), [output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur, wherein each event comprises the time (t.sub.k) at which it occurred, an address (e.g. coordinates) (x.sub.k,y.sub.k) of the respective pixel that detected the brightness change, as dicussed in the text of ¶006]); and output the events generated by the pixel (see ¶006, configured to only output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur, wherein each event comprises the time (t.sub.k) at which it occurred, an address (e.g. coordinates) (x.sub.k,y.sub.k) of the respective pixel that detected the brightness change, as well as a polarity value (p.sub.k) indicating the sign of the brightness change).

Reclaim 3,  Rebeque further , further comprising a two-bit saturating counter configured to count the number of event sign transitions within the defined time window (see ¶0013, wherein each event carries the above-stated information, i.e. the address of the pixel, the time of at which the event occurred, the polarity value indicating whether the respective temporal contrast event is an ON event (e.g. polarity value of +const (e.g. +1)) at which said signal increased by an amount larger than said first threshold (Θ.sub.ON), or an OFF event (e.g. polarity value of −const (e.g. −1)) at which said signal decreased by an amount larger than said second threshold (Θ.sub.OFF) [the clock in the event camera as described in the text of ¶0017, by the virtue of outputting the polarities as described in the text of ¶0013]).


Reclaim 8,  Rebecq discloses:  a system for pixel frequency filtering (see ¶¶0034 and  0038, event camera and  computer program and  a computer as described in the text of ¶¶0034 and  0038), comprising: an event camera having a pixel array comprising a plurality of pixels (see ¶006, the event camera comprises a plurality of independent pixels that are configured to only output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur), each pixel of the pixel array being configured to independently detect a change in brightness and output an indication of the change in brightness as an event (see ¶0013, each pixel of the event camera outputs an event merely when the respective signal due to the light impinging on the respective pixel increases by an amount being larger than a first threshold (Θ.sub.ON) or decreases by an amount being larger than a second threshold (Θ.sub.OFF)); an event filter associated with one of the pixels in the pixel array (see ¶ 0038 when the computer program is executed on a computer [ by the virtue of identifying the change in the brightness and outputting the corresponding polarity by event  camera, as described in the text of ¶0013]), the event filter having a processor and memory configured to: receive events generated by the associated pixel in the pixel array (see ¶ 0038 when the computer program is executed on a computer), wherein the events include positive events indicating an increase in brightness detected by the pixel (see ¶0013, the polarity value indicating whether the respective temporal contrast event is an ON event (e.g. polarity value of +const (e.g. +1)) at which said signal increased by an amount larger than said first threshold (Θ.sub.ON)), and negative events indicating a decrease in brightness detected by the pixel (see ¶0013, an OFF event (e.g. polarity value of −const (e.g. −1)) at which said signal decreased by an amount larger than said second threshold (Θ.sub.OFF)); count a number of event sign transitions that occur within a defined time window (see ¶¶006 and 0013-0014, particularly, the output of such an event camera is not an intensity image but a stream of asynchronous events at microsecond resolution), wherein an event sign transition is a transition from receiving positive events to receiving negative events, or a transition from receiving negative events to receiving positive events (see ¶0013, wherein each event carries the above-stated information, i.e. the address of the pixel, the time of at which the event occurred, the polarity value indicating whether the respective temporal contrast event is an ON event (e.g. polarity value of +const (e.g. +1)) at which said signal increased by an amount larger than said first threshold (Θ.sub.ON), or an OFF event (e.g. polarity value of −const (e.g. −1)) at which said signal decreased by an amount larger than said second threshold (Θ.sub.OFF)); determine that the number of event transitions corresponds to an event transition frequency(see ¶¶0016 and 0013, wherein each event carries the above-stated information, i.e. the address of the pixel, the time of at which the event occurred, the polarity value indicating whether the respective temporal contrast event is an ON event (e.g. polarity value of +const (e.g. +1)) at which said signal increased by an amount larger than said first threshold (Θ.sub.ON), or an OFF event (e.g. polarity value of −const (e.g. −1)) at which said signal decreased by an amount larger than said second threshold (Θ.sub.OFF), [output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur, wherein each event comprises the time (t.sub.k) at which it occurred, an address (e.g. coordinates) (x.sub.k,y.sub.k) of the respective pixel that detected the brightness change, as dicussed in the text of ¶006]); and output the events received from the pixel (see ¶006, configured to only output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur, wherein each event comprises the time (t.sub.k) at which it occurred, an address (e.g. coordinates) (x.sub.k,y.sub.k) of the respective pixel that detected the brightness change, as well as a polarity value (p.sub.k) indicating the sign of the brightness change).

Reclaim 9,  Rebecq further discloses, wherein the defined time window is a clock rate of a clock generator of the processor (see ¶006, the event camera comprises a plurality of independent pixels that are configured to only output events (e.sub.k) in presence of brightness changes in the scene at the time (t.sub.k) they occur).

Reclaim 10,  claim 10 except its dependency has substantially same limitation as claim 3 above, and thus analyzed and rejected by same reasoning.
 
Reclaim 15,  claim 15 except a few changes in wording has substantially same limitation as claim 1 above, and thus analyzed and rejected by same reasoning.
 
Allowable Subject Matter
3. Claims [2, 4-7, 10-14 and 16-20] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Bensoman (US. 2014/0363049) discloses: A method for estimating optical flow is proposed, comprising: [0017] receiving asynchronous information originating from a light sensor having a pixel matrix arranged facing a scene, the asynchronous information comprising, for each pixel of the matrix, successive events originating from this pixel and depending on light variations in the scene; [0018] for a place of estimation in the pixel matrix and an estimation time, selecting a set of events originating from pixels lying in a spatial neighborhood of the place of estimation and having arisen in a time interval defined with respect to the estimation time, the set having at most one event per pixel of the spatial neighborhood; and [0019] quantizing the variations in the times of occurrence of the events of the selected set as a function of positions, in the matrix, of the pixels from which these events originate. In ¶0016.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698